Citation Nr: 0530295	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for a right hip 
disorder, status post right total hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Boise, Idaho 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a right hip disorder, and assigned a 40 percent 
evaluation for the period from May 26, 1999, to June 6, 2000; 
a 100 percent evaluation (under  38 C.F.R. § 4.30 (2005)) for 
the period from June 7, 2000, to July 31, 2001; and a 0 
percent evaluation beginning on August 1, 2001.  The veteran 
appealed the 0 percent rating from August 1, 2001.

In an October 2004 rating decision, the RO granted a 40 
percent rating for the right hip disorder, effective from 
September 1, 2004.  In a March 2005 rating decision, the RO 
granted a total disability rating based on individual 
unemployability, effective from September 1, 2004.

In September 2005, the veteran's representative reported that 
the veteran had stated by telephone that he wished to 
withdraw all issues pending review by the Board.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board a 
claim for an evaluation in excess of 0 percent from August 1, 
2001, for a right hip disorder.

2.  In September 2005, prior to the promulgation of a 
decision in this appeal, the veteran requested to withdraw 
his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (b).

In September 2005, VA received written communication that the 
veteran wished to withdraw his appeal.  Thus, there is no 
remaining allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


